After the opinion and judgment of this Court filed and entered November 17, 1933, sustaining the general and special demurrers to the answer and return to the alternative writ of mandamus, the respondents, Board of Everglades Drainage Commissioners, and certain of the respondents, tax assessors, filed special returns and answers to the alternative writ of mandamus, as then amended, in which it is alleged that the tax assessment rolls for the years 1932 and 1933 for State and county taxes of the respective counties embraced in the Everglades Drainage District, have already been delivered to the tax collectors of the respective counties, and a great bulk of the State and county taxes for each year already collected, and suggesting that, should a peremptory writ issue, the respondents should not be directed to perform any duties looking to the levy of taxes or assessments for the year 1932 in 1933, and that all such duties as the Court may require to be performed under said writ should be performed in the year 1934, that being the earliest time when an assessment or levy can be made.
Subsequent to the filing of the special answers and returns, the relators have filed their motion to amend the *Page 588 
prayer of the alternative writ of mandamus as amended, so as to require the respondents, Board of Drainage Commissioners of Everglades Drainage District, to prepare a list of the lands subject to the drainage tax in Everglades Drainage District, lying in each of the counties named in said alternative writ as amended, in accordance with the provisions of Section 1167, Revised General Statutes of Florida, and that the several respondent tax assessors be directed to receive such lists for their respective counties, and, forthwith, after receipt thereof, enter upon the tax rolls for the year 1934, and before delivery thereof to the tax collectors, to attach the special warrant required by the provisions of Section 1168, Revised General Statutes.
In the opinion of this Court overruling the demurrer to the alternative writ of mandamus as then amended, we held that the drainage tax for the year 1932 could and should be entered and assessed by the tax assessors of the respective counties involved, on the tax assessments rolls, for the year 1933. This judgment of the Court was modified to the extent of allowing the respondents to file an answer or return to the alternative writ as then amended. By reason of the delay incident to the consideration of the legal questions raised in the answers and returns filed, the drainage tax for the year 1932 cannot be entered on the tax rolls for 1933, as shown by the special answers and returns above referred to.
While this case has been pending and the legal questions raised have been under consideration, this Court has decided certain cases involving the remedy in cases resulting in delays somewhat similar to the situation created by the delay in the instant case. In State, ex rel. Klemm v. Baskin, Mayor,111 Fla. 667, 150 So. 517, we held that:
"Where a legal right has been timely asserted and thereafter *Page 589 
judicially upheld on appeal which has interrupted its enforcement in original proceedings, judgment may be subsequently carried into effect on remand of the case, by appropriate modification of judgment in lower court."
In the case of State, ex rel. Taliaferro v. Baskin, et al.,113 Fla. 115, 151 So. 421, decided on December 4, 1933, we held:
"Where a municipal budget for current year was adopted without providing for tax levies sufficient to pay principal and interest on municipal bonds, and tax rolls based on such budget was already placed in hands of tax collector, so that withdrawal would cause confusion and disorder in fiscal affairs of city, peremptory writ of mandamus directing that levy will not be ordered, but relator may amend alternative writ ofmandamus so as to provide for inclusion of such items in budgetfor next ensuing fiscal year." (Italics supplied.)
In the case from which above is quoted we cited the opinion filed herein on April 7, 1933 (not yet published).
We have already held in the opinion filed herein on April 7, 1933, that the relators timely asserted their legal rights to have the drainage tax for the year 1932, at the rate fixed by Chapter 10026, Laws of Florida, 1925, levied, assessed and entered on the tax rolls of the several counties under the provisions of 1167, Revised General Statutes. The time required in this litigation has been such as to prevent the granting of relief originally prayed for within the time requested in the alternative writ as amended. Now the relators have asked to amend prayer of the alternative writ of mandamus as amended, so that the relief sought, and to which we have decided they are entitled, may be given in this proceeding.
We are of the opinion that the motion to amend the *Page 590 
alternative writ as amended should be granted and the same is therefore hereby granted, and the prayer of the alternative writ of mandamus as amended is considered as amended in the particulars set forth in relators' motion filed on January 25, 1934. In as much as all the questions of law raised in the proceedings by the respective parties have already been determined in favor of the relators, therefore, it is considered and ordered that a peremptory writ of mandamus issue in accordance with the prayer as amended by the alternative writ of mandamus as amended, directed to the respondents, members of the Board of Commissioners of Everglades Drainage District, and to the respondent tax assessors of the several counties named and described in the alternative writ of mandamus as amended, commanding the respondents, Marcus A. Milam, W. H. Lair, Ralph A. Horton, C. E. Simmons and T. W. Weeks, as and constituting the Board of Commissioners of Everglades Drainage District, in compliance with the provisions of Section 1167 of the Revised General Statutes of Florida, forthwith to meet and to make up for each of the said counties named in the alternative writ of mandamus as amended, a list of the lands in Everglades Drainage District lying in such county, subject to drainage tax, and designating upon such list or lists the amount of taxes assessed against each parcel of land for the year 1932, under the provisions of Chapter 10026, Laws of Florida, 1925, and directing and requiring them, after the publication of notice as required by said Section 1167, Revised General Statutes of Florida, forthwith to cause such lists to be signed by the chairman of the Board of Commissioners of Drainage District, and attested by the secretary thereof, and to forward such lists when completed, in compliance with the provisions of said Section 1167, Revised General Statutes of Florida, to the *Page 591 
tax assessors of the respective counties in which the lands lie; and commanding and directing the tax assessors of the respective counties named in the alternative writ of mandamus as amended, or their successors in office, to receive the said lists for their respective counties, and that each of said tax assessors or his successor in office, enter upon the tax roll for 1934 of the county in which he is assessor, the tax levied and assessed for the year 1932 in the list forwarded him by the Board of Commissioners of Everglades Drainage District under this peremptory writ. And the respective tax assessors, upon completion of the tax assessment rolls for the year 1934, are further commanded and directed, upon the delivery thereof to the tax collectors of their respective counties, to attach to their respective tax rolls the special warrant provided for in Section 1168, Revised General Statutes of Florida for the year 1932 drainage tax in addition to that attached for the drainage tax assessed for the year 1934.
WHITFIELD, ELLIS, TERRELL and BROWN, J. J., and BIRD, Circuit Judge, concur.
DAVIS, C. J., and BUFORD, J., disqualified.